Exhibit 10.1
EXECUTION COPY
 
SECOND LIEN PLEDGE AND SECURITY AGREEMENT
By
BUILDERS FIRSTSOURCE, INC.,
and
THE GUARANTORS PARTY HERETO
and
WILMINGTON TRUST COMPANY,
as Collateral Trustee
 
Dated as of January 21, 2010

 

 



--------------------------------------------------------------------------------



 



EXECUTION COPY
TABLE OF CONTENTS

              Page
PREAMBLE
    1  
 
       
R E C I T A L S
    1  
 
       
A G R E E M E N T
    2  
 
       
ARTICLE I
       
 
       
DEFINITIONS AND INTERPRETATION
       
 
       
SECTION 1.1 Definitions
    2  
SECTION 1.2 Interpretation
    6  
 
       
ARTICLE II
       
 
       
GRANT OF SECURITY AND SECURED OBLIGATIONS
       
 
       
SECTION 2.1 Grant of Security Interests
    6  
SECTION 2.2 Filings
    7  
SECTION 2.3 Collateral Trust Agreement
    8  
SECTION 2.4 Priority Collateral Trustee
    8  
 
       
ARTICLE III
       
 
       
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES; USE OF COLLATERAL
       
 
       
SECTION 3.1 Delivery of Certificated Securities Collateral
    9  
SECTION 3.2 Perfection of Uncertificated Securities Collateral
    9  
SECTION 3.3 Other Actions
    9  
SECTION 3.4 Joinder of Additional Guarantors
    13  
SECTION 3.5 Supplements; Further Assurances
    13  
 
       
ARTICLE IV
       
 
       
REPRESENTATIONS, WARRANTIES AND COVENANTS
       
 
       
SECTION 4.1 Priority of Liens; Title to Properties
    13  
SECTION 4.2 Chief Executive Office; Change of Name; Jurisdiction of
Organization; Collateral Locations
    14  
SECTION 4.3 Location of Inventory and Equipment
    15  
SECTION 4.4 Due Authorization and Issuance
    15  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 4.5 Collateral
    16  
SECTION 4.6 Insurance
    16  
SECTION 4.7 Payment of Taxes; Compliance with Laws; Contesting Liens; Claims
    16  
SECTION 4.8 Access to Collateral, Books and Records; Other Information
    17  
SECTION 4.9 Intellectual Property
    17  
SECTION 4.10 Bank Accounts
    18  
 
       
ARTICLE V
       
 
       
REMEDIES
       
 
       
SECTION 5.1 Remedies
    18  
 
       
ARTICLE VI
       
 
       
MISCELLANEOUS
       
 
       
SECTION 6.1 Concerning Collateral Trustee
    21  
SECTION 6.2 Power of Attorney
    22  
SECTION 6.3 Continuing Security Interest; Assignment
    23  
SECTION 6.4 Termination; Release
    23  
SECTION 6.5 Modification in Writing
    23  
SECTION 6.6 Notices
    24  
SECTION 6.7 Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial
    24  
SECTION 6.8 Severability of Provisions
    24  
SECTION 6.9 Execution in Counterparts
    24  
SECTION 6.10 Business Days
    24  
SECTION 6.11 No Claims Against Collateral Trustee
    24  
SECTION 6.12 No Release
    25  
SECTION 6.13 Obligations Absolute
    25  
SECTION 6.14 Waiver of Notices
    26  
 
       
SIGNATURES
  S-1
 
       
EXHIBIT A Perfection Certificate
       

ii



--------------------------------------------------------------------------------



 



EXECUTION COPY
SECOND LIEN PLEDGE AND SECURITY AGREEMENT
          SECOND LIEN PLEDGE AND SECURITY AGREEMENT dated as of January 21, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time in accordance with the provisions hereof, the “Agreement”) made by
BUILDERS FIRSTSOURCE, INC., a Delaware corporation (“Company”), THE GUARANTORS
FROM TIME TO TIME PARTY HERETO (the “Guarantors”) (the Company and the
Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), in favor of WILMINGTON TRUST
COMPANY, not in its individual capacity, but solely in its capacity as
collateral trustee pursuant to the Indenture (as hereinafter defined) on behalf
of the Secured Parties (as hereinafter defined) (the “Collateral Trustee”), as
pledgee, assignee and secured party.
R E C I T A L S:
          A. Company, the Guarantors and Wilmington Trust Company, as trustee,
have, in connection with the execution and delivery of this Agreement, entered
into that certain Indenture, dated as of the date hereof (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Indenture”), with respect to the Company’s Second Priority Senior Secured
Floating Rate Notes due 2016 (the “2016 Notes”).
          B. Each Guarantor has, pursuant to the Indenture, unconditionally
guaranteed the payment and performance of the principal of, premium, if any, and
interest on the 2016 Notes and all other obligations of the Company to the
Holders or the Trustee under the Indenture.
          C. The Company and the Guarantors will receive substantial benefits
from the execution, delivery and performance of the obligations under the
Indenture and the other Note Documents and each is, therefore, willing to enter
into this Agreement.
          D. Each Pledgor is or, as to Collateral (as hereinafter defined)
acquired by such Pledgor after the date hereof, will be the legal and/or
beneficial owner of the Collateral pledged by it hereunder.
          E. This Agreement is given by each Pledgor in favor of the Collateral
Trustee for the benefit of the Secured Parties to secure the payment and
performance of all of the Parity Lien Obligations including all obligations
under the 2016 Notes and the Indenture.
          F. In order to secure the Priority Lien Obligations, Pledgors have
granted to the Priority Collateral Trustee for the benefit of the holders of
obligations under the Credit Agreement, a first priority security interest in
the Collateral (it being understood that the relative rights and priorities of
the grantees in respect of the Collateral are governed by the Collateral Trust
Agreement, dated as of February 11, 2005 (as cured and reformed by the
Confirmation of Reformation of the Collateral Trust Agreement, dated as of
December 14, 2007, and as further amended, restated, supplemented or otherwise
modified from time to time, the “Collateral Trust Agreement”), among the
Pledgors, the Credit Agreement Agent, the Trustee, the Priority Collateral
Trustee and the Collateral Trustee.

 



--------------------------------------------------------------------------------



 



A G R E E M E N T:
          NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Trustee hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATION
          SECTION 1.1 Definitions (a) Unless otherwise defined herein or in the
Indenture, all terms used herein which are defined in Article 1, Article 8, or
Article 9 of the UCC shall have the meaning given therein.
          (b) Terms used but not otherwise defined herein that are defined in
the Indenture shall have the meanings given to them in the Indenture.
          (c) The following terms shall have the following meanings:
          “Accounts” shall mean, as to each Pledgor, all present and future
rights of such Pledgor to payment of a monetary obligation, whether or not
earned by performance, which is not evidenced by chattel paper or an instrument,
(i) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a
secondary obligation incurred or to be incurred, or (iv) arising out of the use
of a credit or charge card or information contained on or for use with the card.
          “Agreement” shall have the meaning assigned to such term in the
Preamble hereof.
          “Claims” shall mean any and all property and other taxes, assessments
and special assessments, levies, fees and all governmental charges imposed upon
or assessed against, and landlords’, carriers’, mechanics’, workmen’s,
repairmen’s, laborers’, materialmen’s, suppliers’ and warehousemen’s Liens and
other claims arising by operation of law against, all or any portion of the
Collateral.
          “Code” shall mean the Internal Revenue Code of 1986, as the same now
exists or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
          “Collateral” shall have the meaning set forth in Section 2.1 hereof.
          “Collateral Access Agreement” shall mean an agreement in writing, in
form and substance reasonably satisfactory to Collateral Trustee, from any
lessor of premises to any Pledgor (and in the case of a Guarantor, only to the
extent any Collateral is at such premises), or any other person to whom any
Collateral is consigned or who has custody, control or possession

2



--------------------------------------------------------------------------------



 



of any such Collateral or is otherwise the owner or operator of any premises on
which any of such Collateral is located, in favor of the Collateral Trustee with
respect to the Collateral at such premises or otherwise in the custody, control
or possession of such lessor, consignee or other person.
          “Collateral Trust Agreement” as defined in Recital F hereto.
          “Collateral Trustee” shall have the meaning set forth in the preamble
hereof.
          “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to the Collateral
Trustee, by and among the Collateral Trustee, the Pledgor that is the customer
of the bank with respect to a deposit account at such bank and such bank, which,
if required hereunder, is sufficient to perfect the security interests of the
Collateral Trustee therein and provides such other rights with respect thereto
as the Collateral Trustee reasonably requires.
          “Equity Interests” shall mean, with respect to any Person, all of the
shares, interests, participations or other equivalents (however designated) of
such Person’s capital stock or partnership, limited liability company or other
equity, ownership or profit interests at any time outstanding, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other interests in) such Person, all of
the securities convertible into or exchangeable for shares of capital stock of
(or other interests in) such Person or warrants, rights or options for the
purchase or acquisition from such Person of such shares (or such other
interests), but excluding any interests in phantom equity plans and any debt
security that is convertible into or exchangeable for such shares, and all of
the other ownership or profit interests in such Person (including partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are outstanding on
any date of determination.
          “Excluded Assets” shall have the meaning set forth in the Indenture.
          “Foreign Subsidiary” shall mean a Subsidiary of the Company that is
organized or incorporated under the laws of any jurisdiction outside of the
United States of America; sometimes being referred to herein collectively as
“Foreign Subsidiaries”.
          “Governmental Authority” shall mean any federal, state, local or
foreign court, central bank or governmental agency, authority, instrumentality
or regulatory body or any subdivision thereof.
          “Guarantors” shall have the meaning assigned to such term in the
Preamble hereof.
          “Intellectual Property” shall mean, as to each Pledgor, such Pledgor’s
now owned and hereafter arising or acquired rights, title and interest in the
following: patents, patent rights,

3



--------------------------------------------------------------------------------



 



patent applications, copyrights, works which are the subject matter of
copyrights, copyright applications, copyright registrations, trademarks,
servicemarks, trade names, trade styles, trademark and service mark
applications, and licenses and rights to use any of the foregoing and all
applications, registrations and recordings relating to any of the foregoing as
may be filed in the United States Copyright Office, the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof, any political subdivision thereof or in any other country or
jurisdiction, together with all rights and privileges arising under applicable
law with respect to any Pledgor’s use of any of the foregoing; all extensions,
renewals, reissues, divisions, continuations, and continuations-in-part of any
of the foregoing; all rights to sue for past, present and future infringement of
any of the foregoing; inventions, trade secrets, formulae, processes, compounds,
drawings, designs, blueprints, surveys, reports, manuals, and operating
standards; goodwill (including any goodwill of the business symbolized by or
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship; software and contract
rights relating to computer software programs, in whatever form created or
maintained; all rights corresponding thereto throughout the world; and any and
all products and proceeds of the foregoing, including without limitation, all
damages or payments or claims by any Pledgor against third parties for past or
future infringement.
          “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance reasonably satisfactory to the Collateral
Trustee, by and among the Collateral Trustee, the Pledgor that is an account
holder or customer (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such account holder or customer, that is sufficient
to perfect the security interests of the Collateral Trustee therein and provides
such other rights with respect thereto as the Collateral Trustee reasonably
requires.
          “License Agreements” shall have the meaning assigned to such term in
Section 4.9 hereof.
          “Material Adverse Effect” shall mean (a) a material adverse effect on
the business, property, assets, operations, liabilities or financial condition
of Company and its Subsidiaries, taken as a whole; (b) material adverse effect
on the ability of the Company and its Subsidiaries to fully and timely perform
any of their material obligations under any Note Document; (c) material adverse
effect on the material rights of or benefits or remedies available to the
Collateral Trustee under any Note Document; or (d) a material adverse effect on
the Collateral or the Liens in favor of the Collateral Trustee (for its benefit
and for the benefit of the other Secured Parties) on the Collateral or the
priority of such Liens.
          “Perfection Certificate” shall mean collectively, the Perfection
Certificate of the Pledgors constituting Exhibit A hereto containing material
information with respect to the Pledgors, their respective businesses and assets
provided by or on behalf of the Pledgors to the

4



--------------------------------------------------------------------------------



 



Collateral Trustee in connection with the preparation of this Agreement and the
other Note Documents and the financing arrangements provided for therein.
          “Pledgor” shall have the meaning assigned to such term in the Preamble
hereof.
          “Priority Collateral Trustee” has the meaning set forth in the
Collateral Trust Agreement.
          “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Pledgor: (a) all Accounts; (b) all
interest, fees, late charges, penalties, collection fees and other amounts due
or to become due or otherwise payable in connection with any Account; (c) all
payment intangibles of such Pledgor; (d) letters of credit, indemnities,
guarantees, security or other deposits and proceeds thereof issued or payable to
any Pledgor or otherwise in favor of or delivered to any Pledgor in connection
with any Account; or (e) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to
any Pledgor, whether from the sale and lease of goods or other property,
licensing of any property (including Intellectual Property or other general
intangibles), rendition of services or form loans or advances by any Pledgor or
to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Pledgor) or otherwise associated with any
Accounts, Inventory or general intangibles of any Pledgor (including, without
limitation, choses in action, causes of action, tax refunds, tax refund claims,
any funds which may become payable to any Pledgor in connection with the
termination of any plan or other employee benefit plan and any other amounts
payable to any Pledgor from any plan or other employee benefit plan, rights
claims against carriers and shippers, rights to indemnification, business
interruption, insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which any Pledgor is a beneficiary).
          “Records” shall mean, as to each Pledgor, all of such Pledgor’s
present and future books and records of every kind or nature, including without
limitation all purchase and sale agreements, invoices, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, memoranda,
credit files and other data relating to the Collateral or any account debtor,
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of any Pledgor with respect to the foregoing
maintained with or by any other person).
          “Requirements of Law” shall mean, collectively, any and all
requirements of any Governmental Authority including any and all laws,
ordinances, rules, regulations or similar statutes or case law.
          “Secured Parties” shall mean, collectively, each Holder, the
Collateral Trustee and each holder of Parity Lien Obligations.

5



--------------------------------------------------------------------------------



 



          “UCC” shall mean the Uniform Commercial Code as in effect in the State
of New York and any successor statute, as in effect from time to time (except
that terms used herein which are not otherwise defined herein and defined in the
Uniform Commercial Code as in effect in the State of New York on the date hereof
shall continue to have the same meaning notwithstanding any replacement or
amendment of such statute except as the Collateral Trustee may otherwise
determine).
          SECTION 1.2 Interpretation. The rules of interpretation specified in
the Indenture (including Section 1.04 thereof) shall be applicable to this
Agreement.
ARTICLE II
GRANT OF SECURITY AND SECURED OBLIGATIONS
          SECTION 2.1 Grant of Security Interests. (a) To secure payment and
performance of all the Parity Lien Obligations, each Pledgor hereby grants to
the Collateral Trustee, for itself and the benefit of the other Secured Parties,
a continuing security interest in, a lien upon, and a right of set off against,
and hereby collaterally assigns to the Collateral Trustee, for itself and the
benefit of the other Secured Parties, all of the following personal property and
fixtures, and interests in property and fixtures, of each Pledgor, whether now
owned or hereafter acquired or existing, and wherever located (together with all
other collateral security for the Parity Lien Obligations at any time granted to
or held or acquired by the Collateral Trustee or any Secured Party,
collectively, the “Collateral”):
     (i) all Accounts;
     (ii) all general intangibles, including, without limitation, all
Intellectual Property;
     (iii) all goods, including, without limitation, Inventory and Equipment;
     (iv) all fixtures;
     (v) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
     (vi) all instruments, including, without limitation, all promissory notes;
(vii) all documents; (viii) all deposit accounts;
     (ix) all letters of credit, banker’s acceptances and similar instruments
and including all letter-of-credit rights;

6



--------------------------------------------------------------------------------



 



     (x) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of any of
the above Collateral and any Receivables and other Collateral, including
(i) rights and remedies under or relating to guaranties, contracts of
suretyship, letters of credit and credit and other insurance related to the
Collateral, (ii) rights of stoppage in transit, replevin, repossession,
reclamation and other rights and remedies of an unpaid vendor, lienor or secured
party, (iii) goods described in invoices, documents, contracts or instruments
with respect to, or otherwise representing or evidencing, Receivables or other
Collateral, including returned, repossessed and reclaimed goods, and
(iv) deposits by and property of account debtors or other persons securing the
obligations of account debtors;
     (xi) all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of any Pledgor now or hereafter held or received by
or in transit to the Collateral Trustee or at any other depository or other
institution from or for the account of any Pledgor, whether for safekeeping,
pledge, custody, transmission, collection or otherwise;
     (xii) all commercial tort claims, including, without limitation, those
identified in the Perfection Certificate;
     (xiii) to the extent not otherwise described above, all other personal
property and interests in personal property (including, without limitation, all
Receivables);
     (xiv) all Records; and
     (xv) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
          (b) Notwithstanding anything to the contrary contained in
Section 2.1(a) above, the types or items of Collateral described in such Section
shall not include (i) the Equity Interests of any Foreign Subsidiary in excess
of sixty five (65%) percent of all of the issued and outstanding shares of
Equity Interests of such Subsidiary entitled to vote (within the meaning of
Treasury Regulation Section 1.956-2) or (ii) Excluded Assets. Notwithstanding
the use of the phrase “collaterally assigns” in Section 2.1(a) hereof, the
interest granted to Collateral Trustee under Section 2.1(a) shall not be deemed
to be an absolute assignment of any trademarks or other Collateral but rather is
intended to be a lien and security interest in such trademark and other
Collateral.
          SECTION 2.2 Filings. So long as any Obligations are outstanding, each
Pledgor irrevocably and unconditionally authorizes the Collateral Trustee (or
its agent) to file at

7



--------------------------------------------------------------------------------



 



any time and from time to time such financing statements with respect to the
Collateral naming the Collateral Trustee or its designee as the secured party
and such Pledgor as debtor, as the Collateral Trustee may reasonably require,
and including any other information with respect to such Pledgor or otherwise
required by part 5 of Article 9 of the Uniform Commercial Code of such
jurisdiction as the Collateral Trustee may reasonably determine, together with
any amendment and continuations with respect thereto, which authorization shall
apply to all financing statements filed on, prior to or after the date hereof.
Each Pledgor authorizes the Collateral Trustee to use collateral descriptions
such as “all assets” or all “personal property,” in each case “whether now owned
or hereafter acquired,” and words of similar import. Each Pledgor hereby
ratifies and approves all financing statements naming the Collateral Trustee or
its designee as secured party and such Pledgor, as the case may be, as debtor
with respect to the Collateral (and any amendments with respect to such
financing statements) filed by or on behalf of Collateral Trustee prior to the
date hereof and ratifies and confirms the authorization of the Collateral
Trustee to file such financing statements (and amendments, if any). Each Pledgor
hereby authorizes the Collateral Trustee to adopt on behalf of such Pledgor any
symbol required for authenticating any electronic filing. In the event that the
description of the collateral in any financing statement naming the Collateral
Trustee or its designee as the secured party and any Pledgor as debtor includes
assets and properties of such Pledgor that do not at any time constitute
Collateral, whether hereunder, under any of the other Note Documents or
otherwise, the filing of such financing statement shall nonetheless be deemed
authorized by such Pledgor to the extent of the Collateral included in such
description and it shall not render the financing statement ineffective as to
any of the Collateral or otherwise affect the financing statement as it applies
to any of the Collateral. So long as any Obligations are outstanding, in no
event shall any Pledgor at any time file, or permit or cause to be filed, any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming the
Collateral Trustee or its designee as secured party and such Pledgor as debtor.
          SECTION 2.3 Collateral Trust Agreement. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Collateral
Trustee pursuant to this Agreement and the exercise of any right or remedy by
the Collateral Trustee hereunder are subject to the provisions of the Collateral
Trust Agreement. In the event of any conflict between the terms of the
Collateral Trust Agreement and this Agreement, the terms of the Collateral Trust
Agreement shall govern and control. Any reference in this Agreement to a “first
priority lien” or words of similar effect in describing the security interests
created hereunder shall be understood to refer to such priority subject to the
claims of the holders of Priority Lien Obligations. Notwithstanding anything
herein to the contrary, so long as the Priority Lien Obligations remain
outstanding, the requirements for delivery under this Agreement shall be deemed
to have been satisfied by delivery of such Collateral to the Priority Collateral
Trustee. All representations, warranties and covenants in this Agreement shall
be subject to the provisions and qualifications set forth in this Section 2.3.
          SECTION 2.4 Priority Collateral Trustee. Notwithstanding anything
herein to the contrary, the Pledgors and the Collateral Trustee hereby agree
that if at any time the

8



--------------------------------------------------------------------------------



 



Collateral Trustee and the Priority Collateral Trustee are not the same Person,
then in the case of any requests or determinations to be made hereunder in the
discretion of the Collateral Trustee with respect to the Collateral and other
matters, to the extent of any conflict between the requests or determinations of
the Collateral Trustee and the Priority Collateral Trustee with respect to such
matters, the request or determination of the Priority Collateral Trustee shall
control.
ARTICLE III
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF COLLATERAL
          SECTION 3.1 Delivery of Certificated Securities Collateral. In the
event that any Pledgor shall be entitled to or shall at any time after the date
hereof hold or acquire any certificated securities that constitute Collateral,
such Pledgor shall promptly deliver the original of same to the Collateral
Trustee, accompanied by such instruments of transfer or assignment duly executed
in blank as the Collateral Trustee may reasonably specify; provided, however,
that so long as the Priority Lien Obligations remain outstanding, the
requirements for delivery under this paragraph shall be deemed to have been
satisfied by delivery of such Collateral to the Priority Collateral Trustee.
          SECTION 3.2 Perfection of Uncertificated Securities Collateral. If any
securities that constitute investment property, now or hereafter acquired by any
Pledgor are uncertificated and are issued to such Pledgor or its nominee
directly by the issuer thereof, such Pledgor shall immediately notify the
Collateral Trustee thereof and shall either (A) cause the issuer to agree to
comply with instructions from the Collateral Trustee as to such securities,
without further consent of any Pledgor or such nominee, (B) arrange for the
Collateral Trustee to become the registered owner of the securities, or
(C) cause a security entitlement with respect to such uncertificated securities
to be held in a securities account with respect to which the Collateral Trustee
has received an Investment Property Control Agreement, duly authorized, executed
and delivered by such Pledgor and the securities intermediary which maintains
such securities account.
          SECTION 3.3 Other Actions. In order to further insure the attachment,
perfection and priority of, and the ability of the Collateral Trustee to enforce
the Collateral Trustee’s security interests in the Collateral, each Pledgor
represents and warrants (as to itself) as follows and agrees, in each case at
such Pledgor’s own expense, to take the following actions with respect to the
following Collateral:
          (a) Instruments and Tangible Chattel Paper. Each Pledgor does not have
any chattel paper (whether tangible or electronic) or instruments as of the date
hereof, except as set forth in the Perfection Certificate. In the event that any
Pledgor shall be entitled to or shall receive any chattel paper or instrument
for obligations in excess of $500,000 in any one case or $1,500,000 in the
aggregate that constitutes Collateral after the date hereof, Pledgors shall

9



--------------------------------------------------------------------------------



 



promptly notify the Collateral Trustee thereof in writing. Promptly upon the
receipt thereof by or on behalf of any Pledgor (including by any agent or
representative), such Pledgor shall deliver, or cause to be delivered to the
Collateral Trustee, all tangible chattel paper and instruments that such Pledgor
has or may at any time acquire, accompanied by such instruments of transfer or
assignment duly executed in blank as the Collateral Trustee may from time to
time reasonably specify, in each case except as the Collateral Trustee may
otherwise agree. At the Collateral Trustee’s option, each Pledgor shall, or the
Collateral Trustee may at any time on behalf of any Pledgor, cause the original
of any such instrument or chattel paper to be conspicuously marked in a form and
manner acceptable to the Collateral Trustee with the following legend referring
to chattel paper or instruments as applicable: “This [chattel paper][instrument]
is subject to the security interest of [Wilmington Trust Company], as Collateral
Trustee and any sale, transfer, assignment or encumbrance of this [chattel
paper][instrument] violates the rights of such secured party.” Notwithstanding
anything in this paragraph to the contrary, so long as the Priority Lien
Obligations are outstanding, the requirements for delivery under this paragraph
shall be deemed to have been satisfied by delivery of such Collateral to the
Priority Collateral Trustee.
          (b) Deposit Accounts. The Pledgors shall not, directly or indirectly,
after the date hereof open, establish or maintain any deposit account, unless
each of the following conditions is satisfied: (i) the Collateral Trustee shall
have received not less than five (5) Business Days prior written notice of the
intention of any Pledgor to open or establish such account which notice shall
specify the name of the account, the owner of the account, the name and address
of the bank at which such account is to be opened or established and the purpose
of the account and (ii) on or before the opening of such deposit account, such
Pledgor shall deliver to the Collateral Trustee a Deposit Account Control
Agreement with respect to such deposit account duly authorized, executed and
delivered by such Pledgor and the bank at which such deposit account is opened
and maintained; provided, that, the Pledgors shall not be required to deliver a
Deposit Account Control Agreement with a depository bank as to (A) any deposit
account so long as the aggregate amount of all funds in all deposit accounts for
which the Collateral Trustee has not received a Deposit Account Control
Agreement (whether pursuant to this Section 3.3(b) or otherwise) does not exceed
$10,000,000 or (B) any deposit account that is specifically and exclusively used
for payroll, payroll taxes and other employee wage and benefit payments to or
for the benefit of any Pledgor’s employees. Notwithstanding anything to the
contrary contained above or otherwise herein, if the purpose of any deposit
account shall change so it is no longer used as described in clause (B) above,
then the Pledgors shall give prompt written notice to the Collateral Trustee of
such change of use and, promptly upon the request of the Collateral Trustee, the
Pledgors shall deliver or cause to be delivered to the Collateral Trustee a
Deposit Account Control Agreement with respect to such deposit account (other
than those described in clause (B) above).
          (c) Investment Property. (i) No Pledgor owns or holds, directly or
indirectly, beneficially or as record owner or both, any investment property, as
of the date hereof, or has any investment account, securities account, commodity
account or other similar account with any

10



--------------------------------------------------------------------------------



 



bank or other financial institution or other securities intermediary or
commodity intermediary as of the date hereof, in each case except as set forth
in the Perfection Certificate.
     (ii) The Pledgors shall not, directly or indirectly, after the date hereof
open, establish or maintain any investment account, securities account,
commodity account or any other similar account (other than a deposit account)
with any securities intermediary or commodity intermediary that constitute or do
or will at any time have any Collateral in them unless each of the following
conditions is satisfied: (A) the Collateral Trustee shall have received not less
than five (5) Business Days prior written notice of the intention of such
Pledgor to open or establish such account which notice shall specify the name of
the account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established and the purpose of such account and (B) on or before the opening of
such investment account, securities account, other similar account with a
securities intermediary or commodity intermediary, such Pledgor shall execute
and deliver, and cause to be executed and delivered to the Collateral Trustee,
an Investment Property Control Agreement with respect thereto duly authorized,
executed and delivered by such Pledgor and such securities intermediary or
commodity intermediary; provided, that, the Pledgors shall not be required to
deliver an Investment Property Control Agreement as to any investment account,
securities account or commodity account or similar account (other than a deposit
account) so long as the aggregate value of all assets in such accounts for which
the Collateral Trustee has not received an Investment Property Control Agreement
does not exceed $1,000,000.
          (d) Electronic Chattel Paper and Transferable Records. In the event
that any Pledgor shall at any time hold or acquire an interest in any electronic
chattel paper or any “transferable record” (as such term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction) that constitute Collateral, such Pledgor shall
promptly notify the Collateral Trustee thereof in writing. Promptly upon
Collateral Trustee’s request, such Pledgor shall take, or cause to be taken,
such actions as the Collateral Trustee may reasonably request to give the
Collateral Trustee control of such electronic chattel paper under Section 9-105
of the UCC and control of such transferable record under Section 201 of the
Federal Electronic Signatures in Global and National Commerce Act or, as the
case may be, Section 16 of the Uniform Electronic Transactions Act, as in effect
in such jurisdiction.
          (e) Letter-of-Credit Rights. The Pledgors are not the beneficiary or
otherwise entitled to any right to payment under any letter of credit, banker’s
acceptance or similar instrument as of the date hereof, except as set forth in
the Perfection Certificate. In the event that any Pledgor shall be entitled to
or shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof involving an amount in excess of $500,000 in any
one case or $1,500,000 in the aggregate that constitute Collateral, such Pledgor
shall promptly notify the Collateral Trustee thereof in writing. Such Pledgor
shall promptly either (i) deliver, or cause to be delivered to the Collateral
Trustee, with respect to any such letter of credit, banker’s acceptance or
similar

11



--------------------------------------------------------------------------------



 



instrument, the written agreement of the issuer and any other nominated person
obligated to make any payment in respect thereof (including any confirming or
negotiating bank), in form and substance reasonably satisfactory to the
Collateral Trustee, consenting to the assignment of the proceeds of the letter
of credit to the Collateral Trustee by such Pledgor and agreeing to make all
payments thereon directly to the Collateral Trustee or as the Collateral Trustee
may otherwise direct or (ii) cause the Collateral Trustee to become, at the
Pledgors’ expense, the transferee beneficiary of the letter of credit, banker’s
acceptance or similar instrument (as the case may be).
          (f) Commercial Tort Claims. The Pledgors do not have any commercial
tort claims as of the date hereof, except as set forth in the Perfection
Certificate. In the event that any Pledgor shall at any time after the date
hereof have any commercial tort claims involving a claim in excess of $1,000,000
that arise in connection with or are related to any other Collateral, such
Pledgor shall promptly notify the Collateral Trustee thereof in writing, which
notice shall (i) set forth in reasonable detail the basis for and nature of such
commercial tort claim and (ii) include the express grant by such Pledgor to the
Collateral Trustee of a security interest in such commercial tort claim (and the
proceeds thereof). In the event that such notice does not include such grant of
a security interest, the sending thereof by such Pledgor to the Collateral
Trustee shall be deemed to constitute such grant to the Collateral Trustee. Upon
the sending of such notice, any commercial tort claim described therein shall
constitute part of the Collateral and shall be deemed included therein. Without
limiting the authorization of the Collateral Trustee provided in Section 2.2
hereof or otherwise arising by the execution by such Pledgor of this Agreement
or any of the other Note Documents, the Collateral Trustee is hereby irrevocably
authorized from time to time and at any time to file such financing statements
naming the Collateral Trustee or its designee as secured party and such Pledgor
as debtor, or any amendments to any financing statements, covering any such
commercial tort claim as Collateral. In addition, each Pledgor shall promptly
upon the Collateral Trustee’s request, execute and deliver, or cause to be
executed and delivered, to the Collateral Trustee such other agreements,
documents and instruments as the Collateral Trustee may reasonably require in
connection with such commercial tort claim.
          (g) Collateral Access Agreements/Bailee Letters. The Pledgors do not
have any goods, documents of title or other Collateral having a value in excess
of $1,000,000 (which as to documents of title for this purpose shall be deemed
to refer to the value of the goods covered by such document of title), in the
custody, control or possession of a third party as of the date hereof, except as
set forth in the Perfection Certificate and except for goods located in the
United States in transit to a location of a Pledgor permitted herein in the
ordinary course of business of such Pledgor in the possession of the carrier
transporting such goods, provided that, the aggregate value as to all such
goods, documents of title or other Collateral in the possession of third parties
and not set forth on the Perfection Certificate does not exceed $1,500,000. In
the event that any goods, documents of title or other Collateral are at any time
after the date hereof having a value in excess of $1,000,000 in any one case in
the custody, control or possession of any other person not referred to in the
Perfection Certificate or such carriers, the Pledgors shall promptly notify the
Collateral Trustee thereof in writing. Promptly upon the Collateral Trustee’s

12



--------------------------------------------------------------------------------



 



request, the Pledgors shall use their commercially reasonable efforts to deliver
to the Collateral Trustee a Collateral Access Agreement duly authorized,
executed and delivered by such person and the Pledgor that is the owner of such
Collateral.
          SECTION 3.4 Joinder of Additional Guarantors. The Pledgors shall cause
each Subsidiary of the Company which, from time to time, after the date hereof
shall be required to pledge any assets to the Collateral Trustee for the benefit
of the Secured Parties pursuant to the provisions of the Indenture, (a) to
execute and deliver to the Collateral Trustee (i) a joinder agreement in form
and substance reasonably acceptable to the Collateral Trustee within thirty
(30) Business Days of the date on which it was acquired or created and (ii) a
Perfection Certificate, in each case, within thirty (30) Business Days of the
date on which it was acquired or created or (b) in the case of a Subsidiary
organized outside of the United States required to pledge any assets to the
Collateral Trustee, to execute and deliver such documentation as the Collateral
Trustee shall reasonably request and, in each case, upon such execution and
delivery, such Subsidiary shall constitute a “Guarantor” and a “Pledgor,” for
all purposes hereunder with the same force and effect as if originally named as
a Guarantor and Pledgor herein. The execution and delivery of such joinder
agreements shall not require the consent of any Pledgor hereunder. The rights
and obligations of each Pledgor hereunder shall remain in full force and effect
notwithstanding the addition of any new Guarantor and Pledgor as a party to this
Agreement.
          SECTION 3.5 Supplements; Further Assurances. The Pledgors shall take
any other actions reasonably requested by the Collateral Trustee from time to
time to cause the attachment, perfection and priority of, and the ability of the
Collateral Trustee to enforce the security interest of the Collateral Trustee in
any and all of the Collateral, including, without limitation, executing,
delivering and, where appropriate, filing financing statements and amendments
relating thereto under the UCC or other applicable law, to the extent, if any,
that any Pledgor’s signature thereon is required therefore; provided, however,
that so long as the Priority Lien Obligations remain outstanding, the
requirements for delivery under this paragraph or any other provision under this
Agreement shall be deemed to have been satisfied by delivery of such Collateral
to the Priority Collateral Trustee.
ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS
          Each Pledgor represents, warrants and covenants as follows:
          SECTION 4.1 Priority of Liens; Title to Properties. The security
interests and liens granted to the Collateral Trustee under this Agreement and
the other Note Documents constitute valid and perfected second priority liens
and security interests in and upon the Collateral subject only to the liens
permitted under Section 4.12 of the Indenture. Each Pledgor has good and
marketable fee simple title to or valid leasehold interests in all of its real
property and good, valid and merchantable title to all of its other properties
and assets subject to no liens,

13



--------------------------------------------------------------------------------



 



mortgages, pledges, security interests, encumbrances or charges of any kind,
except those granted to Collateral Trustee and those permitted under
Section 4.12 of the Indenture.
          SECTION 4.2 Chief Executive Office; Change of Name; Jurisdiction of
Organization; Collateral Locations. (a) The exact legal name of each Pledgor is
as set forth on the signature page of this Agreement and in the Perfection
Certificate. No Pledgor has, during the five years prior to the date of this
Agreement, been known by or used any other corporate or fictitious name or been
a party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property or assets out of the
ordinary course of business, except as set forth in the Perfection Certificate.
          (b) Each Pledgor is an organization of the type and organized in the
jurisdiction set forth in the Perfection Certificate. The Perfection Certificate
accurately sets forth the organizational identification number of each Pledgor
or accurately states that such Pledgor has none and accurately sets forth the
federal employer identification number of each Pledgor.
          (c) The chief executive office and mailing address of each Pledgor and
each Pledgor’s Records concerning Accounts are located only at the address
identified as such in Schedule 4.2 to the Perfection Certificate and its only
other places of business and the only other locations of Collateral, if any, are
the addresses set forth in Schedule 4.2 to the Perfection Certificate, subject
to the rights of any Pledgor to establish new locations in accordance with
Section 4.3 hereto. The Perfection Certificate correctly identifies any of such
locations which are not owned by a Pledgor where Collateral is located having a
value in excess of $1,500,000 (which as to documents of title for this purpose
shall be deemed to refer to the value of the goods covered by such document of
title) and sets forth the owners and/or operators thereof; provided that, the
aggregate as to all such Collateral and not set forth on the Perfection
Certificate does not exceed $3,000,000.
          (d) Each Pledgor shall at all times (i) preserve, renew and keep in
full force and effect its corporate or limited liability company or limited
partnership existence and rights and franchises with respect thereto and
(ii) maintain in full force and effect all licenses, trademarks, tradenames,
approvals, authorizations, leases, contracts and permits necessary to carry on
the business as presently or proposed to be conducted, other than as permitted
in the Indenture or otherwise permitted hereunder or under any of the other Note
Documents, or except where the failure to so maintain could not be reasonably
expected to have a Material Adverse Effect.
          (e) No Pledgor shall change its name unless each of the following
conditions is satisfied: (i) the Collateral Trustee shall have received not less
than fifteen (15) days (or such shorter time as the Collateral Trustee may
agree) prior written notice from the Company of such proposed change in its
name, which notice shall accurately set forth the new name; and (ii) the
Collateral Trustee shall have received a copy of the amendment to the
certificate of incorporation, certificate of formation or other organizational
document of such Pledgor, as

14



--------------------------------------------------------------------------------



 



applicable, providing for the name change certified by the Secretary of State of
the jurisdiction of incorporation or organization of such Pledgor as soon as it
is available.
          (f) No Pledgor shall change its chief executive office or its mailing
address or organizational identification number (or if it does not have one,
such Pledgor shall not acquire one) unless the Collateral Trustee shall have
received not less than fifteen (15) days’ (or such shorter time as the
Collateral Trustee may agree) prior written notice from the Company of such
proposed change, which notice shall set forth such information with respect
thereto as the Collateral Trustee may reasonably require and the Collateral
Trustee shall have received such agreements as the Collateral Trustee may
reasonably require in connection therewith. No Pledgor shall change its type of
organization, jurisdiction of organization or other legal structure, except that
a Pledgor or Subsidiary may convert (either directly or by way of merger) into a
corporation, limited liability company or limited partnership or other form of
legal entity acceptable to the Collateral Trustee, provided, that, each of the
following conditions is satisfied: (i) the Collateral Trustee shall have
received not less than fifteen (15) days (or such shorter time as the Collateral
Trustee may agree) prior written notice from the Company of such proposed
change, which notice shall accurately set forth a description of the new form,
(ii) the Collateral Trustee shall have received such agreements, documents, and
instruments as the Collateral Trustee may deem reasonably necessary or desirable
in connection therewith, (iii) such change shall not adversely affect the
security interests and liens of the Collateral Trustee in the assets of such
Pledgor or the ability of the Collateral Trustee to enforce any of its rights or
remedies with respect to such Pledgor, and (iv) as of the date of such
conversion, and after giving effect thereto, no Event of Default shall exist or
have occurred and is continuing.
          SECTION 4.3 Location of Inventory and Equipment. Each Pledgor may only
open any new location so long as (a) such locations are within the United States
or its territories, (b) if the Collateral Trustee has received five (5) Business
Days’ written notice within the time of the opening of any such new location and
(c) upon the Collateral Trustee’s request, such Pledgor executes and delivers,
or causes to be executed and delivered, to the Collateral Trustee such
agreements, documents, and instruments as the Collateral Trustee may deem
reasonably necessary or desirable to protect its interests in the Collateral at
such location; provided, that, upon the Collateral Trustee’s request, the
Pledgors shall only be required to use their commercially reasonable efforts to
obtain a Collateral Access Agreement.
          SECTION 4.4 Due Authorization and Issuance.
          (a) As of the date hereof, each Pledgor is the record and beneficial
owner of all of the issued and outstanding shares of Equity Interests of each of
the Subsidiaries listed on Schedule 4.4 to the Perfection Certificate as being
owned by such Pledgor and there are no proxies, irrevocable or otherwise, with
respect to such shares and no equity securities of any of the Subsidiaries are
or may become required to be issued by reason of any options, warrants, rights
to subscribe to, calls or commitments of any kind or nature and there are no
contracts, commitments, understandings or arrangements by which any Subsidiary
is or may become bound

15



--------------------------------------------------------------------------------



 



to issue additional shares of its Equity Interests or securities convertible
into or exchangeable for such shares.
          (b) The issued and outstanding shares of Equity Interests of each
Pledgor (other than Company) are directly and beneficially owned and held by the
persons indicated in the Perfection Certificate, and in each case all of such
shares have been duly authorized and are fully paid and non-assessable, free and
clear of all claims, liens, pledges and encumbrances of any kind, except as
disclosed in writing to the Collateral Trustee prior to the date hereof or
otherwise permitted hereunder.
          SECTION 4.5 Collateral. All information set forth herein, including
the schedules annexed hereto, and all information contained in any documents,
schedules and lists heretofore delivered to any Secured Party, including the
Perfection Certificate and the schedules thereto, in connection with this
Agreement, in each case, relating to the Collateral, is accurate and complete in
all material respects. The Collateral described on the schedules annexed to the
Perfection Certificate constitutes all of the property of such type of
Collateral owned or held by the Pledgors.
          SECTION 4.6 Insurance. In the event that the proceeds of any insurance
claim are paid after the Collateral Trustee has exercised its right to foreclose
after an Event of Default, such Net Proceeds shall be paid to the Collateral
Trustee to satisfy any deficiency remaining after such foreclosure, subject to
the Collateral Trust Agreement.
          SECTION 4.7 Payment of Taxes; Compliance with Laws; Contesting Liens;
Claims. Each Pledgor represents and warrants that all Claims imposed upon or
assessed against the Collateral have been paid and discharged except to the
extent such Claims constitute a Lien not yet due and payable which is a
contested Lien or a Permitted Lien. Each Pledgor shall comply with all
Requirements of Law applicable to the Collateral the failure to comply with
which would, individually or in the aggregate, have a Material Adverse Effect.
Each Pledgor may at its own expense contest the validity, amount or
applicability of any Claims so long as the contest thereof shall be conducted in
accordance with, and permitted pursuant to the provisions of, the Credit
Agreement. Notwithstanding the foregoing provisions of this Section 4.7, (i) no
contest of any such obligation may be pursued by such Pledgor if such contest
would expose the Collateral Trustee or any other Secured Party to (A) any
possible criminal liability or (B) any additional civil liability for failure to
comply with such obligations unless such Pledgor shall have furnished a bond or
other security therefor satisfactory to the Collateral Trustee, or such Secured
Party, as the case may be and (ii) if at any time payment or performance of any
obligation contested by such Pledgor pursuant to this Section 4.7 shall become
necessary to prevent the imposition of remedies because of non-payment, such
Pledgor shall pay or perform the same in sufficient time to prevent the
imposition of remedies in respect of such default or prospective default.

16



--------------------------------------------------------------------------------



 



          SECTION 4.8 Access to Collateral, Books and Records; Other
Information. From time to time as requested by the Collateral Trustee, at the
reasonable cost and expense of the Company (a) the Collateral Trustee or its
designee shall have complete access to all of each Pledgor’s premises during
normal business hours and after reasonable notice to the Company, or at any time
and without notice to the Company if an Event of Default exists or has occurred
and is continuing, for the purposes of inspecting, verifying and auditing the
Collateral and all of each Pledgor’s books and records, including the Records
and (b) each Pledgor shall promptly furnish to the Collateral Trustee such
copies of such books and records or extracts therefrom as the Collateral Trustee
may reasonably request, and the Collateral Trustee or the Collateral Trustee’s
designee may use during normal business hours such of any Pledgor’s personnel,
equipment, supplies and premises as may be reasonably necessary for the
foregoing and if an Event of Default exists or has occurred and is continuing
for the collection of Receivables and realization of other Collateral. So long
as no Event of Default shall exist or have occurred and be continuing, the
Collateral Trustee shall not conduct more than one (1) field examination with
respect to the Collateral in any twelve (12) month period at the expense of the
Company.
          SECTION 4.9 Intellectual Property.
          (a) Each Pledgor owns or licenses or otherwise has the right to use
all Intellectual Property necessary in all material respects for the operation
of its business as presently conducted or proposed to be conducted. As of the
date hereof, the Pledgors do not have any Intellectual Property registered, or
subject to pending applications, in the United States Patent and Trademark
Office or any similar office or agency in the United States, any State thereof,
any political subdivision thereof or in any other country, other than those
described in Schedule 4.9 to the Perfection Certificate and have not granted any
licenses with respect thereto other than as set forth in Schedule 4.9 to the
Perfection Certificate. To the best of any Pledgor’s knowledge and as of the
date hereof, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Pledgor infringes any patent, trademark, servicemark, tradename copyright,
license or other Intellectual Property owned by any other Person in any material
respect and no claim or litigation is pending or, to the best of any Pledgor’s
knowledge, threatened in writing against or affecting any Pledgor contesting its
right to sell or use any such Intellectual Property. Schedule 4.9 to the
Perfection Certificate sets forth all of the material agreements or other
arrangements of each Pledgor pursuant to which such Pledgor has a license or
other right to use any trademarks, logos, designs, representations or other
Intellectual Property owned by another person as in effect on the date hereof
and the dates of the expiration of such agreements or other arrangements of such
Pledgor as in effect on the date hereof which is necessary or of material value
to such Pledgor’s business (collectively, together with such agreements or other
arrangements as may be entered into by any Pledgor after the date hereof,
collectively, the “License Agreements” and individually, a “License Agreement”).
No trademark, servicemark, copyright or other Intellectual Property at any time
used by any Pledgor which is owned by another person, or owned by such Pledgor
subject to any security interest, lien, collateral assignment, pledge or other
encumbrance in favor of any person

17



--------------------------------------------------------------------------------



 



other than the Collateral Trustee, is affixed to any Collateral, except (i) to
the extent permitted under the term of the license agreements listed on
Schedule 4.9 to the Perfection Certificate and (ii) to the extent the sale of
Collateral to which such Intellectual Property is affixed is permitted to be
sold by such Pledgor under applicable law (including the United States Copyright
Act of 1976).
          (b) With respect to a License Agreement applicable to Intellectual
Property that is owned by a third party and licensed to a Pledgor and that is
affixed to or otherwise necessary for the manufacture, sale or distribution of
any Inventory or the collection of Receivables (other than an off-the-shelf
product with a shrink wrap license or that is generally available), at any time
an Event of Default shall exist or have occurred and be continuing, the
Collateral Trustee shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such License Agreement,
whether in its own name and behalf, or in the name and behalf of a designee or
nominee of the Collateral Trustee or in the name and behalf of such Pledgor,
subject to and in accordance with the terms of such License Agreement. The
Collateral Trustee may, but shall not be required to, perform any or all of such
obligations of such Pledgor under any of the License Agreements, including, but
not limited to, the payment of any or all sums due from such Pledgor thereunder.
Any sums so paid by Collateral Trustee shall be reimbursed by the Pledgors,
together with interest at the default rate provided for in the Notes, and shall
constitute part of the Parity Lien Obligations.
          SECTION 4.10 Bank Accounts.
          All of the deposit accounts, investment accounts or other accounts in
the name of or used by any Pledgor maintained at any bank or other financial
institution are set forth on Schedule 4.10 to the Perfection Certificate,
subject to the right of each Pledgor to establish new accounts in accordance
with Section 3.3(b) hereof.
ARTICLE V
REMEDIES
          SECTION 5.1 Remedies. (a) At any time an Event of Default exists or
has occurred and is continuing, the Collateral Trustee shall have all rights and
remedies provided in this Agreement, the UCC and other applicable law, all of
which rights and remedies may be exercised without notice to or consent by any
Pledgor, except as such notice or consent is expressly provided for hereunder or
required by applicable law. All rights, remedies and powers granted to the
Collateral Trustee hereunder, the UCC or other applicable law, are cumulative,
not exclusive and enforceable, in the Collateral Trustee’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by any Pledgor of this
Agreement. Subject to Article 7 of the Indenture, the Collateral Trustee may,
and at the direction of the Required Parity Lien Debtholders shall, at any time
or times an Event of

18



--------------------------------------------------------------------------------



 



Default exists or has occurred and is continuing, proceed directly against any
Pledgor to collect the Obligations without prior recourse to the Collateral.
          (b) Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing and only at such time or times, the
Collateral Trustee may, in its discretion (a) with or without judicial process
or the aid or assistance of others, enter upon any premises on or in which any
of the Collateral may be located and take possession of the Collateral or
complete processing, manufacturing and repair of all or any portion of the
Collateral, (b) require any Pledgor, at the Company’s expense, to assemble and
make available to the Collateral Trustee any part or all of the Collateral at
any place and time designated by the Collateral Trustee, (c) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral, (d) remove
any or all of the Collateral from any premises on or in which the same may be
located for the purpose of effecting the sale, foreclosure or other disposition
thereof or for any other purpose, (e) sell, lease, transfer, assign, deliver or
otherwise dispose of any and all Collateral (including entering into contracts
with respect thereto, public or private sales at any exchange, broker’s board,
at any office of the Collateral Trustee or elsewhere) at such prices or terms as
the Collateral Trustee may deem reasonable, for cash, upon credit or for future
delivery, with the Collateral Trustee having the right to purchase the whole or
any part of the Collateral at any such public sale, all of the foregoing being
free from any right or equity of redemption of any Pledgor, which right or
equity of redemption is hereby expressly waived and released by the Pledgors
and/or (f) terminate this Agreement. If any of the Collateral is sold or leased
by the Collateral Trustee upon credit terms or for future delivery, the
Obligations shall not be reduced as a result thereof until payment therefor is
finally collected by the Collateral Trustee. If notice of disposition of
Collateral is required by law, ten (10) days prior notice by the Collateral
Trustee to the Company designating the time and place of any public sale or the
time after which any private sale or other intended disposition of Collateral is
to be made, shall be deemed to be reasonable notice thereof and, subject to
applicable law, the Pledgors waive any other notice. In the event the Collateral
Trustee institutes an action to recover any Collateral or seeks recovery of any
Collateral by way of prejudgment remedy, each Pledgor waives the posting of any
bond which might otherwise be required.
          (c) To the extent that applicable law imposes duties on the Collateral
Trustee to exercise remedies in a commercially reasonable manner (which duties
cannot be waived under such law), each Pledgor acknowledges and agrees that it
is not commercially unreasonable for the Collateral Trustee or any Holder (i) to
fail to incur expenses reasonably deemed significant by the Collateral Trustee
or any Holder to prepare Collateral for disposition or otherwise to complete raw
material or work in process into finished goods or other finished products for
disposition, (ii) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain consents of any Governmental Authority or other third party for
the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors, secondary
obligors or other persons obligated on Collateral or to remove liens or
encumbrances on or any adverse claims against Collateral, (iv) to exercise
collection remedies against account debtors

19



--------------------------------------------------------------------------------



 



and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Pledgor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
(xi) to purchase insurance or credit enhancements to insure the Collateral
Trustee or Holders against risks of loss, collection or disposition of
Collateral or to provide to the Collateral Trustee or Holders a guaranteed
return from the collection or disposition of Collateral, or (xii) to the extent
deemed appropriate by the Collateral Trustee, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Collateral Trustee in the collection or disposition of any of the Collateral.
Each Pledgor acknowledges that the purpose of this Section is to provide
non-exhaustive indications of what actions or omissions by the Collateral
Trustee or any Holders would not be commercially unreasonable in the exercise by
the Collateral Trustee or any Holders of remedies against the Collateral and
that other actions or omissions by the Collateral Trustee or any Holders shall
not be deemed commercially unreasonable solely on account of not being indicated
in this Section. Without limitation of the foregoing, nothing contained in this
Section shall be construed to grant any rights to any Pledgor or to impose any
duties on the Collateral Trustee or Holders that would not have been granted or
imposed by this Agreement or by applicable law in the absence of this Section.
          (d) For the purpose of enabling the Collateral Trustee to exercise the
rights and remedies hereunder, each Pledgor hereby grants to the Collateral
Trustee, to the extent assignable, an irrevocable, non-exclusive license
(exercisable at any time an Event of Default shall exist or have occurred and
for so long as the same is continuing and only at such time or times) without
payment of royalty or other compensation to any Pledgor, to use, assign, license
or sublicense any of the trademarks, service-marks, trade names, business names,
trade styles, designs, logos and other source of business identifiers and other
Intellectual Property and general intangibles now owned or hereafter acquired by
any Pledgor, wherever the same maybe located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
          (e) At any time an Event of Default exists or has occurred and is
continuing, Collateral Trustee may apply the cash proceeds of Collateral
actually received by Collateral Trustee from any sale, lease, foreclosure or
other disposition of the Collateral to payment of the Obligations, in whole or
in part and in accordance with the terms hereof, whether or not then due or may
hold such proceeds as cash collateral for the Obligations. The Pledgors shall
remain liable to the Collateral Trustee and Holders for the payment of any
deficiency with interest at the

20



--------------------------------------------------------------------------------



 



highest rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.
ARTICLE VI
MISCELLANEOUS
          SECTION 6.1 Concerning Collateral Trustee.
          (a) The Collateral Trustee has been appointed as collateral trustee
pursuant to the Indenture. The actions of the Collateral Trustee hereunder are
subject to the provisions of the Indenture and the Collateral Trust Agreement.
The Collateral Trustee shall have the right hereunder to make demands, to give
notices, to exercise or refrain from exercising any rights, and to take or
refrain from taking action (including the release or substitution of the
Collateral), in accordance with this Agreement, the Indenture and the Collateral
Trust Agreement. The Collateral Trustee may employ agents and attorneys-in-fact
in connection herewith and shall not be liable for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith. The
Collateral Trustee may resign and a successor Collateral Trustee may be
appointed in the manner provided in the Collateral Trust Agreement. Upon the
acceptance of any appointment as the Collateral Trustee by a successor
Collateral Trustee, that successor Collateral Trustee shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Collateral Trustee under this Agreement, and the retiring Collateral
Trustee shall thereupon be discharged from its duties and obligations under this
Agreement. After any retiring Collateral Trustee’s resignation, the provisions
hereof shall inure to its benefit as to any actions taken or omitted to be taken
by it under this Agreement while it was the Collateral Trustee.
          (b) The Collateral Trustee shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the Collateral Trustee, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Trustee nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
securities collateral, whether or not the Collateral Trustee or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.
          (c) The Collateral Trustee shall be entitled to rely upon any written
notice, statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

21



--------------------------------------------------------------------------------



 



          (d) If any item of Collateral also constitutes collateral granted to
the Collateral Trustee under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such Collateral, the Collateral Trustee, in its sole discretion, shall select
which provision or provisions shall control.
          SECTION 6.2 Power of Attorney. Each Pledgor hereby irrevocably
designates and appoints the Collateral Trustee (and all persons designated by
the Collateral Trustee) as such Pledgor’s true and lawful attorney-in-fact, and
authorizes the Collateral Trustee, in such Pledgor’s or the Collateral Trustee’s
name, to: (i) at any time an Event of Default exists or has occurred and is
continuing (1) demand payment on any Collateral, (2) enforce payment of any of
the Collateral by legal proceedings or otherwise, (3) exercise all of such
Pledgor’s rights and remedies to collect any Collateral, (4) sell or assign any
Collateral upon such terms, for such amount and at such time or times as the
Collateral Trustee deems advisable, (5) settle, adjust, compromise, extend or
renew any of the Collateral, (6) discharge and release any Collateral,
(7) prepare, file and sign such Pledgor’s name on any proof of claim in
bankruptcy or other similar document against an account debtor or other obligor
in respect of any Collateral, (8) notify the post office authorities to change
the address for delivery of remittances from account debtors or other obligors
in respect of Collateral to an address designated by the Collateral Trustee, and
open and dispose of all mail addressed to such Pledgor and handle and store all
mail relating to the Collateral; (9) sign such Pledgor’s name on any
verification of amounts owing constituting Collateral and notices thereof to
account debtors or any secondary obligors or other obligors in respect thereof
and (10) do all acts and things which are necessary, in the Collateral Trustee’s
reasonable determination, to fulfill such Pledgor’s obligations under this
Agreement and the other Note Documents and (ii) at any time to (1) take control
of any item of payment constituting Collateral that is received by the
Collateral Trustee, any Holder or any Secured Party, (2) endorse such Pledgor’s
name upon any items of payment in respect of Collateral received by the
Collateral Trustee, any Holder and any Secured Party and deposit the same in the
Collateral Trustee’s account for application to the Obligations, (3) endorse
such Pledgor’s name upon any chattel paper, document, instrument, invoice, or
similar document or agreement relating to any Receivable or any goods pertaining
thereto or any other Collateral, including any warehouse or other receipts, or
bills of lading and other negotiable or non-negotiable documents and (4) if
rolling stock is included in the Collateral, execute and deliver in such
Pledgor’s name, the Collateral Trustee’s name or the name of the Collateral
Trustee’s designee, to any Department of Motor Vehicles or other Governmental
Authority powers of attorney in such Pledgor’s name, and to complete in such
Pledgor’s or the Collateral Trustee’s name, any application or other document or
instrument required, in each case, in order to have the lien and security
interest of the Collateral Trustee with respect to any rolling stock noted on
any Certificate of Title with respect to such rolling stock. Each Pledgor hereby
releases the Collateral Trustee and Holders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission,

22



--------------------------------------------------------------------------------



 



except as a result of the Collateral Trustee’s or any Holder’s own gross
negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
          SECTION 6.3 Continuing Security Interest; Assignment. This Agreement
shall create a continuing security interest in the Collateral and shall (i) be
binding upon the Pledgors, their respective successors and assigns and
(ii) inure, together with the rights and remedies of the Collateral Trustee
hereunder, to the benefit of the Collateral Trustee and the other Secured
Parties and each of their respective successors, transferees and assigns. No
other persons (including any other creditor of any Pledgor) shall have any
interest herein or any right or benefit with respect hereto. Without limiting
the generality of the foregoing clause (ii), any Secured Party may assign or
otherwise transfer any indebtedness held by it secured by this Agreement to any
other person, and such other person shall thereupon become vested with all the
benefits in respect thereof granted to such Secured Party, herein or otherwise,
subject however, to the provisions of the Indenture.
          SECTION 6.4 Termination; Release. The Collateral shall be released
from the Lien of this Agreement (a) in accordance with the provisions of the
Note Documents and (b) with respect to the Excluded Assets, upon the request of
the Pledgors. Upon termination hereof or any release of Collateral as set forth
in the foregoing sentence, the Collateral Trustee shall, subject to the
Collateral Trust Agreement, upon the request and at the sole cost and expense of
the Pledgors, assign, transfer and deliver to Pledgor, against receipt and
without recourse to or warranty by the Collateral Trustee except as to the fact
that the Collateral Trustee has not encumbered the released assets, such of the
Collateral to be released (in the case of a release) as may be in possession of
the Collateral Trustee and as shall not have been sold or otherwise applied
pursuant to the terms hereof, and, with respect to any other Collateral, proper
documents and instruments (including UCC-3 termination statements or releases)
acknowledging the termination hereof or the release of such Collateral, as the
case may be, pursuant to such instruments of assignment, transfer or release as
the Pledgors may request and as shall be reasonably acceptable to the Collateral
Trustee.
          SECTION 6.5 Modification in Writing. No amendment, modification,
supplement, termination or waiver of or to any provision hereof, nor consent to
any departure by any Pledgor therefrom, shall be effective unless the same shall
be made in accordance with the terms of the Collateral Trust Agreement. Any
amendment, modification or supplement of or to any provision hereof, any waiver
of any provision hereof and any consent to any departure by any Pledgor from the
terms of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which made or given. Except where notice is
specifically required by this Agreement or any other document evidencing the
Parity Lien Obligations, no notice to or demand on any Pledgor in any case shall
entitle any Pledgor to any other or further notice or demand in similar or other
circumstances.

23



--------------------------------------------------------------------------------



 



          SECTION 6.6 Notices. Unless otherwise provided herein or in the
Indenture, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Indenture, as to any Pledgor, addressed to it at the address of the Company set
forth in the Indenture and as to the Collateral Trustee, addressed to it at the
address set forth in the Indenture, or in each case at such other address as
shall be designated by such party in a written notice to the other party
complying as to delivery with the terms of this Section 6.6. Subject to the
Collateral Trust Agreement, to the extent that any Pledgor receives conflicting
notices from the Collateral Trustee and the Priority Collateral Trustee (as
defined in the Collateral Trust Agreement), all parties hereby expressly agree
that any conflict will be resolved in favor of compliance with such notice or
instructions given by the Priority Collateral Trustee.
          SECTION 6.7 Governing Law, Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial. Sections 7.15, 7.16 and 7.17 of the Collateral
Trust Agreement are incorporated herein, mutatis mutandis, as if a part hereof;
provided, however, that to the extent it is applicable, this Agreement shall be
construed in accordance with and governed by federal law.
          SECTION 6.8 Severability of Provisions. Any provision hereof which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
          SECTION 6.9 Execution in Counterparts. This Agreement and any
amendments, waivers, consents or supplements hereto may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all such counterparts together shall constitute one and the same agreement.
          SECTION 6.10 Business Days. In the event any time period or any date
provided in this Agreement ends or falls on a day other than a Business Day,
then such time period shall be deemed to end and such date shall be deemed to
fall on the next succeeding Business Day, and performance herein may be made on
such Business Day, with the same force and effect as if made on such other day.
          SECTION 6.11 No Claims Against Collateral Trustee. Nothing contained
in this Agreement shall constitute any consent or request by the Collateral
Trustee, express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Collateral Trustee in respect thereof or any
claim that any Lien based on the

24



--------------------------------------------------------------------------------



 



performance of such labor or services or the furnishing of any such materials or
other property is prior to the Lien hereof.
          SECTION 6.12 No Release. Nothing set forth in this Agreement shall
relieve any Pledgor from the performance of any term, covenant, condition or
agreement on such Pledgor’s part to be performed or observed under or in respect
of any of the Collateral or from any liability to any person under or in respect
of any of the Collateral or shall impose any obligation on the Collateral
Trustee or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on such Pledgor’s part to be so performed or
observed or shall impose any liability on the Collateral Trustee or any other
Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Indenture or the other Note Documents,
or under or in respect of the Collateral or made in connection herewith or
therewith. The obligations of each Pledgor contained in this Section 6.12 shall
survive the termination hereof and the discharge of such Pledgor’s other
obligations under this Agreement, the Indenture and the other Note Documents.
          SECTION 6.13 Obligations Absolute. All obligations of each Pledgor
hereunder shall be absolute and unconditional irrespective of:
     (i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any Pledgor;
     (ii) any lack of validity or enforceability of the Indenture or any other
Note Document, or any other agreement or instrument relating thereto;
     (iii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Parity Lien Obligations, or any other amendment
or waiver of or any consent to any departure from the Indenture or any other
Note Document or any other agreement or instrument relating thereto;
     (iv) any pledge, exchange, release or non-perfection of any other
collateral, or any release or amendment or waiver of or consent to any departure
from any guarantee, for all or any of the Parity Lien Obligations;
     (v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Indenture or any other Note Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 6.5 hereof; or
     (vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

25



--------------------------------------------------------------------------------



 



          SECTION 6.14 Waiver of Notices. Each Pledgor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein
or under any other Note Document or required by applicable law and cannot be
waived thereunder. No notice to or demand on any Pledgor which the Collateral
Trustee or any Holder may elect to give shall entitle such Pledgor to any other
or further notice or demand in the same, similar or other circumstances.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Pledgors and the Collateral Trustee have
caused this Agreement to be duly executed and delivered by their duly authorized
officers as of the date first above written.
BUILDERS FIRSTSOURCE — NORTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE — DALLAS, LLC
BUILDERS FIRSTSOURCE — FLORIDA, LLC
BUILDERS FIRSTSOURCE — OHIO VALLEY, LLC
BUILDERS FIRSTSOURCE — ATLANTIC GROUP, LLC
BUILDERS FIRSTSOURCE — RALEIGH, LLC
BUILDERS FIRSTSOURCE — SOUTHEAST GROUP, LLC
BUILDERS FIRSTSOURCE — TEXAS GROUP, L.P.
BUILDERS FIRSTSOURCE — SOUTH TEXAS, L.P.
BUILDERS FIRSTSOURCE, INC.
BUILDERS FIRSTSOURCE HOLDINGS, INC
BUILDERS FIRSTSOURCE — COLORADO GROUP, LLC
BUILDERS FIRSTSOURCE — COLORADO, LLC
BFS, LLC
BUILDERS FIRSTSOURCE — FLORIDA DESIGN CENTER, LLC
BUILDERS FIRSTSOURCE — TEXAS GENPAR, LLC
BUILDERS FIRSTSOURCE — MBS, LLC
BFS TEXAS, LLC
BFS IP, LLC
BUILDERS FIRSTSOURCE — INTELLECTUAL PROPERTY, L.P.
CCWP, INC.

 



--------------------------------------------------------------------------------



 



                  BUILDERS FIRSTSOURCE — TEXAS INSTALLED SALES, L.P.    
 
           
 
  By:        
 
     
 
        /s/ M. Chad Crow    
 
  Name:   M. Chad Crow    
 
  Title:   Senior Vice President and Chief Financial Officer    
 
                WILMINGTON TRUST COMPANY,
not in its individual capacity, but solely in its
capacity as Collateral Trustee    
 
           
 
  By:   /s/ Geoffrey J. Lewis    
 
           
 
  Name:   Geoffrey J. Lewis    

 